 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 1 of 12 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                       Civil Action No. ________________
                          Plaintiff,
                                                       COMPLAINT FOR
       v.                                              PATENT INFRINGEMENT
BRECKENRIDGE PHARMACEUTICAL,
                                                       (Filed Electronically)
INC. and NATCO PHARMA LIMITED,

                          Defendants.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendants Breckenridge Pharmaceutical, Inc. and Natco Pharma Limited

(together, “Breckenridge” or “Defendants”), alleges as follows:

                                        Nature of the Action

       1.        This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., arising from Breckenridge’s filing of Abbreviated New Drug

Application (“ANDA”) No. 210111 with the United States Food and Drug Administration

(“FDA”) seeking approval to commercially market generic versions of Celgene’s POMALYST®

drug products prior to the expiration of United States Patent No. 9,993,467 (the “’467 patent” or

“the patent-in-suit”) owned by Celgene.
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 2 of 12 PageID: 2



                                           The Parties

       2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.        On information and belief, Defendant Breckenridge Pharmaceutical, Inc. is a

corporation organized and existing under the laws of the State of Florida, having a place of

business at 6111 Broken Sound Parkway, NW, Suite 170, Boca Raton, FL 33487.

       4.        On information and belief, Defendant Natco Pharma Limited is a corporation

organized and existing under the laws of India and has a principal place of business at Natco

House, Road No. 2, Banjara Hills, Hyderabad, Andhra Pradesh, IN – 500 034, India.

       5.        On information and belief, Natco Pharma Limited is a part owner of ANDA No.

210111 and Breckenridge Pharmaceutical, Inc.’s development partner in connection with the

products described therein.

                                       The Patent-in-Suit

       6.        On June 12, 2018, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’467 patent, entitled, “Formulations of 4-amino-2-(2,6-

dioxopiperidine-3-yl)isoindoline-1,3-dione,” to Celgene as assignee of the inventors Anthony J.

Tutino and Michael T. Kelly. A copy of the ’467 patent is attached hereto as Exhibit A.

                                The POMALYST® Drug Product

       7.        Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for


                                               -2-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 3 of 12 PageID: 3



pomalidomide capsules (NDA No. 204026), which it sells under the trade name POMALYST®.

POMALYST® is an FDA-approved medication used for the treatment of multiple myeloma.

       8.        The claims of the patent-in-suit cover, inter alia, pharmaceutical compositions

containing pomalidomide.

       9.        Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patent-in-

suit is listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to POMALYST®.

                                     Jurisdiction and Venue

       10.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       11.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and

1400(b).

       12.       This Court has personal jurisdiction over Breckenridge Pharmaceutical, Inc. by

virtue of, inter alia, its systematic and continuous contacts with the State of New Jersey. On

information and belief, Breckenridge Pharmaceutical, Inc. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business Id. No. 0100973602. Breckenridge Pharmaceutical, Inc. is also registered with

the State of New Jersey as a drug wholesaler under Registration No. 5002974. On information

and belief, Breckenridge Pharmaceutical, Inc. purposefully has conducted and continues to

conduct business in this Judicial District. By virtue of its physical presence in New Jersey, this

Court has personal jurisdiction over Breckenridge Pharmaceutical, Inc.

       13.       This Court has personal jurisdiction over Natco Pharma Limited by virtue of,

inter alia, its systematic and continuous contacts with the State of New Jersey. On information

and belief, Natco Pharma Limited is registered with the State of New Jersey’s Division of


                                                -3-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 4 of 12 PageID: 4



Revenue and Enterprise Services as a business operating in New Jersey under Business Id. No.

0100983392. On information and belief, Natco Pharma Limited has purposefully conducted and

continues to conduct business in this Judicial District.

        14.       On information and belief, Breckenridge Pharmaceutical, Inc. is in the business

of, among other things, manufacturing, marketing, importing, offering for sale, and selling

pharmaceutical products, including generic drug products, throughout the United States,

including in this Judicial District. On information and belief, this Judicial District will be a

destination for the generic drug product described in ANDA No. 210111. On information and

belief, Breckenridge Pharmaceutical, Inc. also prepares and/or aids in the preparation and

submission of ANDAs to the FDA.

        15.       On information and belief, Natco Pharma Limited is in the business of, among

other things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

products, including generic drug products, throughout the United States, including in this

Judicial District. On information and belief, this Judicial District will be a destination for the

generic drug product described in ANDA No. 210111. On information and belief, Natco Pharma

Limited also prepares and/or aids in the preparation and submission of ANDAs to the FDA.

        16.       This Court has personal jurisdiction over Breckenridge because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Breckenridge

intends a future course of conduct that includes acts of patent infringement in New Jersey. These

acts have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey

and in this Judicial District.




                                                 -4-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 5 of 12 PageID: 5



       17.       On information and belief, Breckenridge Pharmaceutical, Inc. has previously

been sued in this Judicial District and has not challenged personal jurisdiction. See, e.g., Celgene

Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH); Otsuka

Pharm. Co., Ltd. v. Standard Chem. & Pharm. Co., Ltd., et al., Civil Action No. 15-6353

(JBS)(KMW); Sanofi-Aventis U.S. LLC, et al. v. Breckenridge Pharmaceutical, Inc., Civil

Action No. 15-1836 (MAS)(LHG).

       18.       Breckenridge Pharmaceutical, Inc. has further availed itself of the jurisdiction of

this Court by previously initiating litigation in this Judicial District. See, e.g., Breckenridge

Pharmaceutical, Inc. v. Sonar Products, Inc., Civil Action No. 10-3921 (WHW)(MCA).

       19.       On information and belief, Breckenridge Pharmaceutical, Inc. has previously

been sued in this Judicial District and has not challenged venue. See, e.g., Celgene Corporation

v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH).

       20.       Natco Pharma Limited has previously been sued in this Judicial District and has

not challenged personal jurisdiction. See, e.g., Shire Development LLC, et al. v. Natco Pharma

Limited, Civil Action No. 14-7053 (SRC)(CLW); Celgene Corp. v. Natco Pharma Limited, et al.,

Civil Action No. 14-3126 (SDW)(LDW); Celgene Corp. v. Natco Pharma Limited, et al., Civil

Action No. 10-5197 (SDW)(LDW).

       21.       Natco Pharma Limited has also filed counterclaims in this Judicial District. See,

e.g., Shire Development LLC, et al. v. Natco Pharma Limited, Civil Action No. 14-7053

(SRC)(CLW); Celgene Corp. v. Natco Pharma Limited, et al., Civil Action No. 14-3126

(SDW)(LDW); Celgene Corp. v. Natco Pharma Limited, et al., Civil Action No. 10-5197

(SDW)(LDW).




                                                 -5-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 6 of 12 PageID: 6



                                  Acts Giving Rise To This Suit

        22.       Pursuant to Section 505 of the FFDCA, Breckenridge filed ANDA No. 210111

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg

(“Breckenridge’s Proposed Products”), before the patent-in-suit expires.

        23.       On information and belief, following FDA approval of ANDA No. 210111,

Breckenridge will make, use, offer to sell, or sell Breckenridge’s Proposed Products throughout

the United States, or import such generic products into the United States.

        24.       On information and belief, in connection with the filing of its ANDA as

described above, Breckenridge provided a written certification to the FDA, as called for by

Section 505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Breckenridge’s Paragraph IV

Certification”), alleging that the claims of the patent-in-suit are invalid, unenforceable, and/or

will not be infringed by the activities described in ANDA No. 210111.

        25.       No earlier than August 22, 2018, Breckenridge sent written notice of its

Paragraph IV Certification to Celgene (“Breckenridge’s Notice Letter”). Breckenridge’s Notice

Letter alleged that the claims of the patent-in-suit are invalid and/or will not be infringed by the

activities described in ANDA No. 210111. Breckenridge’s Notice Letter also informed Celgene

that Breckenridge seeks approval to market Breckenridge’s Proposed Products before the patent-

in-suit expires. Breckenridge specifically directed Breckenridge’s Notice Letter to Celgene’s

headquarters in Summit, New Jersey, in this Judicial District.

                            Count I: Infringement of the ’467 Patent

        26.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.




                                                -6-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 7 of 12 PageID: 7



       27.       Breckenridge’s submission of its ANDA to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

Proposed Products, prior to the expiration of the ’467 patent, constitutes infringement of one or

more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

       28.       There is a justiciable controversy between Celgene and Breckenridge as to the

infringement of the ’467 patent.

       29.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will infringe one or more claims of the ’467 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Breckenridge’s Proposed Products in

the United States.

       30.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will induce infringement of one or more claims of the ’467 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Breckenridge’s Proposed

Products in the United States. On information and belief, upon FDA approval of ANDA No.

210111, Breckenridge will intentionally encourage acts of direct infringement with knowledge of

the ’467 patent and knowledge that its acts are encouraging infringement.

       31.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will contributorily infringe one or more claims of the ’467 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Breckenridge’s Proposed

Products in the United States. On information and belief, Breckenridge has had and continues to

have knowledge that Breckenridge’s Proposed Products are especially adapted for a use that

infringes one or more claims of the ’467 patent and that there is no substantial non-infringing use

for Breckenridge’s Proposed Products.




                                               -7-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 8 of 12 PageID: 8



        32.       Celgene will be substantially and irreparably damaged and harmed if

Breckenridge’s infringement of the ’467 patent is not enjoined.

        33.       Celgene does not have an adequate remedy at law.

        34.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

        (A)     A Judgment that Breckenridge has infringed the patent-in-suit by submitting

ANDA No. 210111;

        (B)     A Judgment that Breckenridge has infringed, and that Breckenridge’s making,

using, offering to sell, selling, or importing Breckenridge’s Proposed Products will infringe one

or more claims of the patent-in-suit;

        (C)     An Order that the effective date of FDA approval of ANDA No. 210111 be a date

which is not earlier than the later of the expiration of the patent-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Breckenridge and its officers,

agents, attorneys and employees, and those acting in privity or concert with them, from making,

using, selling, offering to sell, or importing Breckenridge’s Proposed Products until after the

expiration of the patent-in-suit, or any later expiration of exclusivity to which Celgene is or

becomes entitled;

        (E)     A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Breckenridge, its officers, agents, attorneys and employees, and those acting in privity

or concert with them, from practicing any pharmaceutical compositions containing

pomalidomide, as claimed in the patent-in-suit, or from actively inducing or contributing to the


                                                 -8-
 Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 9 of 12 PageID: 9



infringement of any claim of the patent-in-suit, until after the expiration of the patent-in-suit, or

any later expiration of exclusivity to which Celgene is or becomes entitled;

       (F)       A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Breckenridge’s Proposed Products will directly infringe,

induce and/or contribute to infringement of the patent-in-suit;

       (G)       To the extent that Breckenridge has committed any acts with respect to the

pharmaceutical compositions containing pomalidomide, claimed in the patent-in-suit, other than

those acts expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages

for such acts;

       (H)       If Breckenridge engages in the commercial manufacture, use, offer for sale, sale,

and/or importation into the United States of Breckenridge’s Proposed Products prior to the

expiration of the patent-in-suit, a Judgment awarding damages to Celgene resulting from such

infringement, together with interest;

       (I)       A Judgment declaring that the patent-in-suit remains valid and enforceable;

       (J)       A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;

       (K)       A Judgment awarding Celgene its costs and expenses incurred in this action; and

       (L)       Such further and other relief as this Court may deem just and proper.




                                                 -9-
Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 10 of 12 PageID: 10



Dated: October 5, 2018                       By: s/ Charles M. Lizza
                                                 Charles M. Lizza
                                                 William C. Baton
                                                 SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                      One Riverfront Plaza, Suite 1520
                                                 Newark, New Jersey 07102-5426
F. Dominic Cerrito                               (973) 286-6700
Eric C. Stops                                    clizza@saul.com
Andrew S. Chalson
QUINN EMANUEL URQUHART & SULLIVAN, LLP          Attorneys for Plaintiff
51 Madison Avenue, 22nd Floor                   Celgene Corporation
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                    - 10 -
Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 11 of 12 PageID: 11



                CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH)

(D.N.J.) is related to the matter in controversy because the matter in controversy involves the

same plaintiff and one of the same defendants, and because defendants are seeking FDA

approval to market generic versions of the same pharmaceutical products.

       I further certify that the matters captioned Celgene Corporation v. Hetero Labs Limited,

et al., Civil Action No. 18-14111 (ES)(MAH) (D.N.J.) and Celgene Corporation v. Teva

Pharmaceuticals USA, Inc., et al., C.A. No. 18-14366 (ES)(MAH) (D.N.J.) are related to the

matter in controversy because the matter in controversy involves the same plaintiff, the same

patent-in-suit, and because defendants are seeking FDA approval to market generic versions of

the same pharmaceutical products.

       I further certify that the matters captioned Celgene Corporation v. Par Pharm., Inc., et

al., Civil Action No. 17-3159 (ES)(MAH) (D.N.J.) and Celgene Corporation v. Synthon Pharm.

Inc., et al., Civil Action No. 18-10775 (ES)(MAH) (D.N.J.) are related to the matter in

controversy because the matter in controversy involves the same plaintiff and because defendants

are seeking FDA approval to market generic versions of the same pharmaceutical products.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.




                                             - 11 -
Case 2:18-cv-14715-ES-MAH Document 1 Filed 10/05/18 Page 12 of 12 PageID: 12



Dated: October 5, 2018                 By: s/ Charles M. Lizza
                                            Charles M. Lizza
Of Counsel:                                 William C. Baton
                                            SAUL EWING ARNSTEIN & LEHR LLP
F. Dominic Cerrito                          One Riverfront Plaza, Suite 1520
Eric C. Stops                               Newark, New Jersey 07102-5426
Andrew S. Chalson                           (973) 286-6700
QUINN EMANUEL URQUHART                      clizza@saul.com
  & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor               Attorneys for Plaintiff
New York, New York 10010                    Celgene Corporation
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                   - 12 -
